Citation Nr: 0804975	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-34 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from June 1954 to February 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The Board remanded the case 
for additional development in July 2004; the case has now 
been returned to the Board for appellate review.

In September 2005, the appellant's representative submitted 
written requests for a videoconference hearing before the 
Board and for a Board hearing at the Central Office in 
Washington, DC.  In a written statement submitted in January 
2008, the appellant stated that he did not want a hearing 
before the Board either in person or via videoconferencing.  
Thus, the requests for a Board hearing are deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(e).

In November 2005, the appellant stated that he was seeking 
service connection for the residuals of Bell's palsy.  That 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a lumbar spine 
disorder existed prior to the appellant's active military 
service.  

2.  Clear and unmistakable evidence does not show that the 
lumbar spine disorder was not made permanently worse during 
military service.

3.  The appellant's sciatica has been attributed to his 
lumbar spine disorder; no other separate leg disorder has 
been clinically demonstrated.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, his current 
L5-S1 pathology, including sciatica, is the result of disease 
or injury incurred during active military service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1132, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.306 (2007).

2.  The criteria for the establishment of service connection 
for a leg disorder have not been met.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
view of the Board's favorable disposition of the claim for 
service connection for a lumbar spine disorder with right leg 
pain, the Board finds that all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.

Before addressing the merits of the appellant's leg service 
connection claim on appeal, the Board is required to ensure 
that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his leg service connection claim by 
correspondence dated in March 2002 (prior to the initial AOJ 
decision in this matter).  This document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In that letter, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  The letter informed the appellant of 
what evidence was required to substantiate the leg service 
connection claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was asked to 
submit evidence and/or information in his possession to the 
AOJ.  

In addition, the appellant was sent another such letter in 
November 2004, after the Board remanded the case in July 
2004.  The case was subsequently readjudicated as evidenced 
by the June 2005 Supplemental Statement of the Case (SSOC).  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed as to his leg service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  This is a case in which no service medical records are 
in evidence.  The National Personnel Records Center (NPRC) 
has indicated that the appellant's records were likely 
destroyed in a fire.  In addition, the appellant himself has 
been unsuccessful in his attempts to locate his service 
medical records.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  No 
other documents in addition to the records already in 
evidence were found by the RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claims.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the appellant's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.

On the other hand, VA medical records were associated with 
the claims file and reviewed.  The appellant was afforded a 
VA medical examination.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
the leg service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the leg claim addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though 
there is no evidence of such disease during service.  
38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

A.  Lumbar spine claim

As previously noted, no service medical records have been 
found for the appellant.  In various written statements, the 
appellant contends that he had back trouble all his life from 
a condition that he had at birth.  In his February 2002 VA 
Form 21-4138, the appellant states that he had to carry heavy 
equipment while climbing poles and that this made his back 
worse.  He further stated that the jarring while climbing 
down the pole also made it worse.  In his December 2003 VA 
Form 9, the appellant stated that he "was born with a 
defective lower back."

The report of an MRI taken of the appellant's lumbar spine at 
a VA facility in October 2001 indicates the presence of a 
bilateral pars defect at L5 with approximately 50 percent 
subluxation of L5 on S1.  This was noted to cause a foraminal 
stenosis at the exit of the L5 nerve roots bilaterally.  Mild 
spinal stenosis was also present.  No other bone or disk 
abnormalities were noted.  A VA outpatient treatment note, 
dated in February 2002, documents worsening sciatica, noted 
to be on the right.

The appellant underwent a VA medical examination in March 
2005; the examiner reviewed the claims file.  The appellant 
reported having back pain in 1954, related to his duties as a 
telephone pole-climber in the Army.  He complained of some 
numbness in his right thigh, but not the left thigh.  He said 
that he had experienced decreased motion in his spine mainly 
due to pain.  Most of his pain was described as being in the 
L4-5 and L5-S1 region, more on the right than the left.  
Radiographic examination revealed significant L5-S1 
arthrosis, with significant spondylolysis of L5-S1 disc space 
and possible spina bifida occulta underlying that at the L5-
S1.  After examining the appellant, the VA physician rendered 
a clinical assessment of L5-S1 spondylolisthesis.  The 
examiner did not think that this condition was caused by the 
appellant's military duty.  However, the examiner further 
stated that "it was at least as likely as not a congenital 
condition that has been aggravated by [the appellant's] 
military service" and that "the pain he has in his right 
lower extremity is all related to his back."  

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1743 (30th ed. 2003) 
defines spondylolisthesis as the forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis.

In this case, due to the lack of service medical records, it 
is unknown whether the appellant entered service absent a 
notation of any back disorder on his entrance examination.  
However, there is a competent medical opinion of record 
indicating that the appellant's current spondylolisthesis is 
a congenital or developmental defect.  Furthermore, the 
appellant has stated that he had back problems all his life 
and that he was born with a defective lower back.  Thus, it 
appears that the appellant's spondylolisthesis pre-dated June 
1954.  As the spondylolisthesis pre-dated June 1954, it must 
be clearly shown that the pathology was not aggravated by 
service in order to rebut the presumption of soundness.  The 
competent medical evidence of record (the March 2005 VA 
examiner's opinion) indicates that the appellant's 
spondylolisthesis was a congenital condition that was 
aggravated by his military service; there is no medical 
evidence of record to the contrary.  Therefore, there is no 
clear and unmistakable evidence that any pre-existing 
condition was not aggravated and the presumption of soundness 
has not been rebutted.  VAOPGCPREC 03-2003; Wagner, supra.
Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the evidence of record that the spondylolisthesis 
became symptomatic during the appellant's active service.  
This is not contradicted by any other evidence in the claims 
file.  These facts and the doctrine of reasonable doubt 
provide a proper basis for granting service connection.  
Accordingly, resolving the benefit of the doubt in favor of 
the claimant, the Board finds that service connection should 
be granted for spondylolisthesis with sciatica.

B.  Leg claim

The appellant has submitted a claim for service connection 
for 'leg pain'.  In his August 2003 Notice of Disagreement 
(NOD), he stated that his back condition was the cause of his 
claimed leg pain.  
Review of the VA medical treatment records dated between 2000 
and 2005, reveals no complaints of, or diagnosis of, or 
treatment for, any leg disorder other than sciatica.  The 
March 2005 VA medical examination report reflects the 
examiner's statement that the appellant had no subjective 
complaints or objective findings or any problems related to 
his hips, knees or ankles.  

There is no competent evidence to the contrary.  No competent 
evidence of record demonstrates that the appellant's claimed 
leg problem is other than sciatica or that the leg problems 
are other than due to the low back pathology that is now 
service-connected.  In addition, no competent evidence of 
record demonstrates that any problem other than sciatica is 
clinically ascertainable.  There is no clinical evidence of 
record demonstrating that the appellant has been diagnosed 
with any leg disorder other than sciatica.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In this case, sciatica 
is considered when assigning an evaluation for a back 
disability and does not constitute a separate disability 
apart from the back disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The appellant's post-service medical 
treatment records do not include any evidence of the 
existence of any diagnosis of any current chronic leg 
disorder other than sciatica.  Furthermore, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, the sciatica due to the service-connected low back 
disability is the cause of the claimed leg pain.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence in this case shows no 
conclusive evidence of the existence of any chronic leg 
disorder other than sciatica which is already service-
connected as part of the back disability and denial of that 
claim is warranted on the basis that there is no current 
disability, i.e., there is no leg disorder other than 
sciatica.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
there is no currently demonstrated leg pathology other than 
sciatica, the Board finds that the claim for entitlement to 
service connection for a leg disorder, including arthritis, 
must be denied.  The Board finds that the evidence of record 
is not in equipoise on the question of whether the appellant 
has any current leg pathology other than sciatica that should 
be service connected.

As such, there is no basis on the current record to grant 
service connection for the appellant's claimed leg 
disability.  The preponderance of the evidence is therefore 
against the leg service connection claim.  Since the 
preponderance of the evidence is against this claim under all 
theories of service connection, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

Service connection for lumbar spine pathology at L5-S1, 
including sciatica, is granted.

Service connection for a leg disorder (other than sciatica) 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


